338 A.2d 168 (1975)
Claire JACOB
v.
The BOARD OF REGENTS FOR EDUCATION et al.
No. 75-14-A.
Supreme Court of Rhode Island.
June 3, 1975.
Natale L. Urso, Westerly, for plaintiff.
Higgins, Cavanagh & Cooney, Joseph V. Cavanagh, Providence, for defendant South Kingstown School Committee.

ORDER
The defendant South Kingstown School Committee's motion to dismiss the plaintiff's notice of appeal is denied.
Treating the notice of appeal as a petition for writ of certiorari, the petition is granted, and the writ may issue forthwith.